Kane, J.
Appeal from a judgment of the County Court of Columbia County (Czajka, J.), entered July 7, 2005, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 70, after a hearing.
After petitioner was released to parole supervision, he was charged with violating several conditions of his parole. He pleaded guilty to one violation and a 12-month hold was imposed. Petitioner subsequently commenced this CPLR article 70 proceeding, seeking immediate release to parole supervision. As petitioner has since been released to parole supervision and is no longer in custody, this habeas corpus proceeding must be dismissed as moot (see People ex rel. Schoenwandt v Travis, 23 AD3d 806 [2005]).
Mercure, J.P., Crew III, Spain and Mugglin, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.